department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number employer_identification_number contact person contact number identification_number number release date sin - date date legend x entity entity entity entity a b c d m d y dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below the information submitted indicates that you were incorporated on d under the general corporation law of m article iv of your certificate of incorporation states the following said corporation is organized exclusively for charitable religious education and or scientific purposes including for such purposes the distribution to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code of you are one of the five related corporations formed by x simultaneously formed with you on d by x were entity entity and entity the submissions refer to them as a b and d respectively you are referred to as c four years earlier x had formed entity a b and d have each filed an application_for recognition of exemption under sec_501 of the code entity is currently exempt under sec_501 x is the sole officer holding the position of president of the five corporations the related corporations you indicated that the recent formation of the four corporations is the expansion of the work for the public good into a cooperative arrangement between all five corporations you indicated that in year ------- x gave y dollars to entity with the intention that it be used as a loan be invested in a program of high interest return the interest earned be kept by entity and the principal be returned to x however the person who had control of the fund embezzled the fund entity has written off the amount in its books and treated it as a donation by x to allow him to deduct the amount on his personal income_tax return you state the following information relating to the related organizations--- we would like to use a as our c charitable foundation to accept large donations invest them and distribute specific amounts to b a non-operating c foundation after b has solicited received reviewed and approved grant applications that fit the vision and mission of our system b will function as our non-operating c pass-through organization grant and service proposals will be directed to this organization from other operating c non- profit organizations b will thus handle the year to year distribution of funds as requested and received from a d and entity1 will be two of the many operating c non-profit organizations that will be eligible to receive grants from b c will function as sec_501 through g holding corporation for real assets that can be best purchased by c and then leased to other c non-profit organizations within the system this will maximize the use of assets that can be time- shared by grantees instead of being purchased and then only be used part-time it will also simplify the change over from one non-profit to the next if a grantee decides to close its doors our vision and mission is to provide the following workshops and training that teach how to be successful at obtaining b grants matching funds and or sponsorships workshops that teach how to share one's wealth that is above and beyond immediate needs in a way that benefits others and still protect the future needs of the philanthropist workshops and training that teach how to improve one's spiritual mental physical and emotional approaches to life workshops on personal business and relationship development workshops on developing talents in any of the fine arts in our letter dated date we requested certain clarification on your activities and your response on this matter was as follows properties held will be limited to real properties time share was not meant to be interpreted as ownership the concept of the entire organization is to maximize the use of resources while minimizing the expenses if a certain grantee needs a van on a half-time basis then c will see that the a van is available for other grantees for their use also and not have a full-time van tied up with a half-time allocation i has no more than shareholders or beneficiaries sec_501 of the code provides exemption to any organization or trust which -- ii has only class of stock or beneficial_interest and iii is organized for the exclusive purposes of -- i acquiring real_property and holding title to and collecting income from such property and ii remitting the entire amount of income from such property less expenses to one or more organizations described in c c which are shareholders of such corporation or beneficiaries of such trust sec_501 of the code provides that a corporation or trust shall in no event be treated as described in subparagraph a unless such corporation or trust permits its shareholders or beneficiaries-- i to dismiss the corporation's or trust's investment adviser following reasonable notice upon a vote of the shareholders or beneficiaries holding a majority of interest in the corporation or trust and ii to terminate their interest in the corporation or trust by either or both of the following alternatives as determined by the corporation or trust i by selling or exchanging their stock in the corporation or interest in the trust subject_to any federal or state securities law to any organization described in subparagraph c so long as the sale_or_exchange does not increase the number of shareholders or beneficiaries in such corporation or trust above or ii by having their stock or interest redeemed by the corporation or trust after the shareholder or beneficiary has provided days notice to such corporation or trust sec_501 of the code provides that for purposes of subparagraph a the term real_property includes any personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property determined under the rules of sec_856 for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_501 g i of the code provides that an organization shall not be treated as failing to be described in this paragraph merely by reason of the receipt of any otherwise disqualifying income which is incidentally derived from the holding of real_property sec_1_856-3 of the regulations defines the term real_property to mean land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interest_in_real_property the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law the above law provides certain organizational requirements for exemption under sec_501 of the code this particular requirement is met by including in the corporation's articles or certificate of incorporation the provisions of sec_501 through iii and c d i and ii of the code in our letter dated date we indicated finding your certificate of incorporation do not contain the required provisions of these sections of the code however you indicated willingness to amend the articles and submitted draft amendments while the drafted amendments include the required provisions under sec_501 through iii they failed to include the required provisions of sec_501 and ii relating to shareholder rights therefore you continue to fail the organizational requirements for exemption under sec_501 moreover while you acknowledge that a sec_501 corporation is limited to holding real properties your letter to us indicates that you plan to hold other properties which are not real properties as such term is defined in sec_1_856-3 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter internal_revenue_service tege se t eo ra t constitution ave nw washington d c lois g lerner director exempt_organizations rulings agreements ronald j shoemaker sincerely enclosure notice
